Exhibit 10.1

AMENDMENT AND EXTENSION OF PROMISSORY NOTE

Date: March 11, 2013

This Amendment and Extension of Promissory Note (this “Agreement”), dated
March 11, 2013, by and among The Hallwood Group Incorporated, a Delaware
corporation (the “Debtor”), and Hallwood Family (BVI), L.P., a British Virgin
Islands limited partnership (the “Holder”).

The Holder has loaned to Debtor certain sums evidenced by that certain
Promissory Note dated May 9, 2012 made by Debtor payable to the order of Holder
in the original principal amount of $10,000,000 (the “Note”; capitalized terms
used, but not defined, herein shall have the meanings ascribed to such terms in
the Note).

Debtor has previously repaid to Holder $1,252,535.42 of the principal amount of
the Note.

Debtor has requested and Holder has agreed, that Holder now advance (the
“Advance”) to Debtor an additional $300,000 under the Note, with the result that
after such advance, the total principal amount of the Note outstanding will be
$9,047,464.58.

The parties also wish to extend the maturity date of the Note and to continue in
effect all the other Loan Documents.

NOW, THEREFORE, in consideration of the premises, the parties hereby agree as
follows:

Upon receipt of the Advance, the total principal amount of the Note outstanding
will be $9,047,464.58.

Section 1 of the Note is hereby amended to read:

1. Principal Payments. The outstanding principal amount of this promissory note
(“Note”), together with all unpaid accrued interest, shall be due and payable on
June 30, 2015.

The last sentence of Section 2 of the Note is amended to read: “Such interest
shall be payable on the last day of each calendar quarter, with the first
payment to be paid on or before June 30, 2012 and the final payment to be paid
on June 30, 2015.”

All other provisions of the Note and the Loan Documents shall remain in effect
and apply to the Note, as extended by this Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

DEBTOR: THE HALLWOOD GROUP INCORPORATED By:  

/s/ Richard Kelley

Name:    Richard Kelley Title:   Vice President and Chief Financial Officer
HOLDER: HALLWOOD FAMILY (BVI), L.P. By: Hallwood G.P. (BVI) Limited, General
Partner By:  

/s/ Gert Lessing

Name:    Gert Lessing Title:   Director